Citation Nr: 1711585	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to a service-connected status post right shoulder rotator cuff repair. 


REPRESENTATION

Veteran represented by:	William R. Fisher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently the Veteran moved to South Carolina and his claim is now under the jurisdiction of the Columbia, South Carolina RO.  

In February 2017, the Veteran testified before the undersigned in a video conference hearing.  A transcript of that hearing has been associated with his claims file and reviewed.


FINDING OF FACT

The competent and probative evidence shows that the Veteran has a left shoulder disability that is related to his service-connected status post right shoulder rotator cuff repair.  


CONCLUSION OF LAW

The criteria for an award of service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, as the entire benefit sought on appeal has been granted, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Board has reviewed the record and finds that the criteria for service connection for a left shoulder disability have been met, for the reasons set forth below.

In August 2010, an orthopedic surgeon at the Veterans Affairs Medical Center (VAMC) in Asheville, North Carolina, diagnosed the Veteran with a left rotator cuff tear due to overuse while protecting his previously damaged and surgically repaired right shoulder.  09/02/2010 VBMS, MTR-Government, pp. 10-11.  In a March 2011 opinion, the same orthopedic surgeon reaffirmed his opinion that the left shoulder condition was related the service-connected right shoulder disability, stating:

This gentleman had initial left rotator cuff tear due to overuse while protecting his previously damaged and surgically repaired right shoulder just as I indicated in my August 10, 2010-office note (recorded 2 weeks before the initial repair on his left shoulder).  Obviously the re-tear also results directly or indirectly from weakness of the previously damaged and surgically repaired right shoulder.  Previously torn rotator cuffs after repair remain weaker and vulnerable to frequent retear and second repairs must be considered related to the original injury.

03/30/2011 VBMS, MTR-Government.  

In January 2011, a VA examiner diagnosed the Veteran with status post left shoulder rotator cuff repair with re-operation and scar and minor acromioclavicular (AC) joint arthritis, but stated that she could not opine as to whether the left shoulder condition is secondary to or aggravated by the right shoulder or right knee condition without resorting to mere speculation.  01/30/2011 VBMS, VAX, pp. 3-4.  The examiner explained that the reason it would be speculative to respond was that there was only one single record referable to left shoulder symptoms.  However, the Board notes that no consideration was given to the concept of overuse and the findings in the other opinions were not addressed.  For these reasons, the VA examiner's opinion is deemed to have diminished probative value.

In light of the above, the evidence is at least in relative equipoise as to whether the current left shoulder condition was caused or aggravated by the service-connected right shoulder disability.  Based on the August 2010 and March 2011 opinions by the orthopedic surgeon, and resolving all doubt in the Veteran's favor, the Board finds that the service-connected right shoulder disability caused the current left shoulder condition.  Service connection for a left shoulder disability is warranted on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for a left shoulder disability is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


